      Case 2:19-cv-00889-RDP-HNJ Document 13 Filed 06/10/20 Page 1 of 1                                FILED
                                                                                              2020 Jun-10 AM 11:53
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION
 COREY EUGENE BENTON,                             )
                                                  )
        Petitioner,                               )
                                                  )
 v.                                               )   Case No.: 2:19-cv-00889-RDP-HNJ
                                                  )
 STATE OF ALABAMA,                                )
                                                  )
        Respondent.                               )

                                 MEMORANDUM OPINION
       On May 7, 2020, the Magistrate Judge entered a Report and Recommendation (Doc. 12)

recommending the petition for writ of habeas corpus (Doc. 1) be dismissed without prejudice for

failure to comply with 28 U.S.C. § 2244(b)(3)(A). (Doc. 12 at 5-6). Petitioner was informed of

his right to object. (Doc. 12 at 7-8). No objections have been filed.

       After careful consideration of the record in this case and the Magistrate Judge’s Report and

Recommendation, the court hereby ADOPTS the Report of the Magistrate Judge and ACCEPTS

his Recommendation. In accordance with the Recommendation, the court finds that the petition

for writ of habeas corpus is due to be dismissed without prejudice.

       A separate final judgment will be entered.

       DONE and ORDERED this June 10, 2020.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE
